Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00833-CV
____________
 
CATHERINE A. CALDWELL and MICHAEL
C. INGLE, Appellants
 
V.
 
DARRYL L. EITEL, Appellees
 

 
On Appeal from the
164th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-03289
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 6, 2007.  On December 14, 2007, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.